Order modified on the law hy striking therefrom the second and third ordering paragraphs and by inserting in place thereof a provision denying the application of respondent Jerome G. Amhro to direct the Board of Elections of the City of New York to place his name on the ballot as a designee for the party office of State Committeeman in the Democratic Primaries to be held on August 20, 1946, in the 20th Assembly District, Kings County. As thus modified, the order is affirmed, without- costs. Respondent Ambro failed to comply with the provisions of section 335 of the Election Law. Lewis, P. J., Hagarty, Johnston and Adel, JJ., concur. [See post, p. 753.]